Citation Nr: 9908001	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  98-17 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the veteran's disability compensation benefits were 
subject to reduction effective February 27, 1993, as a result 
of his incarceration.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from December 1952 to 
December 1953.

This matter arises from a September 1998 decision rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  Therein, the veteran's disability 
compensation benefits were reduced from the 50 percent rate 
to the 10 percent rate effective February 27, 1993, because 
of his incarceration for a felony.  Following compliance with 
the procedural requirements set forth in 38 U.S.C.A. § 7105 
(West 1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

During the appellate process, the veteran requested waiver of 
recovery of an overpayment in the amount of $29,470.60.  This 
matter is not "inextricably intertwined" with the issue now 
on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Nor is it one that has been developed or certified 
for appeal.  See 38 U.S.C.A. § 7105.  As such, it is referred 
to the RO for all action deemed necessary.  


FINDINGS OF FACT

1.  The veteran was awarded disability compensation at the 
50 percent rate effective January 1, 1954.  

2.  As the result of a computer match between VA and the 
Bureau of Prisons it was learned that the veteran had been 
incarcerated for a felony on December 29, 1992. 

3.  Because of the veteran's incarceration, VA reduced his 
disability compensation benefits from the 50 percent rate to 
the 10 percent rate on February 27, 1993; this was the 61st 
day following the date of his incarceration.



CONCLUSION OF LAW

The veteran was not entitled to payment of VA disability 
compensation benefits in excess of the 10 percent rate during 
the period beginning February 27, 1993.  38 U.S.C.A. §§ 5107, 
5313 (West 1991); 38 C.F.R. § 3.665 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Any person serving a period of incarceration for the 
conviction of a felony committed after October 7, 1980, who 
is incarcerated in a Federal, State or local penal 
institution in excess of 60 days, and who is entitled to VA 
disability compensation at a rate of 20 percent or more, 
shall not be paid such compensation in excess of the 
10 percent rate beginning with the 61st day of the 
incarceration.  38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.

As the result of a computer match between VA and the Bureau 
of Prisons, it was learned that the veteran was convicted of 
a felony and sentenced to incarceration in a penal 
institution on November 16, 1992.  His incarceration began on 
December 29, 1992, and his scheduled release date is April 6, 
1999.  The veteran does not dispute any of the foregoing.  
The RO reduced the veteran's disability compensation from the 
50 percent rate, to which he otherwise was entitled, to the 
10 percent rate effective February 27, 1993, because of his 
current incarceration.  The Board notes that February 27, 
1993 is the 61st day following the date of his incarceration 
on December 29, 1992.  As such, the reduction of the 
veteran's disability compensation was proper.  

The veteran contends that the reduction should not take place 
because the reduction was not taken in a timely manner and 
because the delay was not due to any fault on his part.  In 
this regard, the veteran is advised that neither delay nor 
fault on his part play a role in the legal requirement that 
his compensation benefits be reduced in accordance with the 
laws and regulations cited above.  In effect, the veteran 
asks the Board to exceed its authority by granting his 
request that his disability compensation benefits not be 
reduced retroactively.  Such relief would be equitable in 
nature; the Board does not have the authority to grant 
extraordinary relief based upon the equities in this case.  
See 38 U.S.C.A. § 503 (West 1991).  Accordingly, the appeal 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Because the veteran's disability compensation benefits were 
properly reduced effective February 27, 1993, the appeal is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

- 2 -


